Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 September 2021 has been  considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 & 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pei et al. (US 8,237,324) in view of Reboa (US 6,844,953).
Regarding claim 1, Pei teaches a variable stiffening device (biomorph bending beam actuator) 64 comprising: 
an electrode stack comprising a plurality of electrodes (electrode pairs) 74/76 & 78/80 and one or more connective strips (flexible thin material) 72, wherein: the one or more connective strips 72 are each positioned between adjacent electrodes 74/76 & 78/80 (c.12:46-c.13:7; Fig.6).  

    PNG
    media_image1.png
    291
    593
    media_image1.png
    Greyscale

Pei’s variable stiffening device (biomorph bending beam actuator) does not comprise “an envelope comprising a fluid chamber, a dielectric fluid housed within the fluid chamber…wherein: the electrode stack is housed within the fluid chamber.”
But, Reboa teaches a cantilevered actuator for a micro-mirror comprising an envelope comprising a fluid chamber (cavity) 50 and a dielectric fluid 52 (e.g., siloxane or silane containing liquids) housed within the fluid chamber wherein the electrodes 60 of the micro-mirro are housed within the fluid chamber (c.3:41-c.5:11; c.10:7-c.11:25; Figs.9&10A-10C). The dielectric fluid enhances actuation since it is compressible and also does not exhibit Joule heating, which may cause bubbles to form that disrupt movement (c.4:23-38). 	

    PNG
    media_image2.png
    275
    415
    media_image2.png
    Greyscale


Thus, it would have been obvious before the effective filing date to provide Pei’s variable stiffening device with an envelope comprising a fluid chamber and a dielectric fluid housed within the fluid chamber wherein the electrode stack is housed within the fluid chamber since Reboa teaches this would have enhanced actuation.  
Regarding claim 5, Pei applies a voltage bias between each pair of electrodes (abstract).  In other words, the plurality of electrodes comprise one or more positive electrodes and one or more negative electrodes stacked in an alternating arrangement (Fig.5).  
Regarding claim 9, in Pei a multilayer arrangement to increase the force output of the actuator (c.11:49-50, c.11:64-c.12:3 & c.14:4-6) implies that the one or more connective strips (flexible thin material) 72 comprise a plurality of connective strips and at least one connective strip is positioned between at least one pair of adjacent electrodes of the electrode stack.
Regarding claim 10, Pei’s one or more connective strips (flexible thin material) 72 necessarily comprise “a material that increases a sheer force between the adjacent electrodes when in contact with the adjacent electrodes” since the flexible thin material is inserted between the polymer layers to modify the bending angle and/or force of the beam (c.12:50-52).
Claims 1, 5, 9-10, 16-17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mäkinen et al. (US 11,101,745) in view of Mallary (US 6,359,757).
Regarding claim 1, Mäkinen teaches a variable stiffening device (electrostatic actuator) comprising: an electrode stack comprising a plurality of electrodes (first and second conductive layers) 203 & 204 and one or more connective strips (elastic supports nodules) 206, wherein: the one or more connective strips are each positioned between adjacent electrodes (Figs.4-5).  

    PNG
    media_image3.png
    551
    808
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    592
    714
    media_image4.png
    Greyscale

Mäkinen’s variable stiffening device (electrostatic actuator) does not comprise “an envelope comprising a fluid chamber, a dielectric fluid housed within the fluid chamber… wherein: the electrode stack is housed within the fluid chamber.”
But, Mallary teaches a liquid dielectric electrostatic actuator comprising electrode stacks 12 & 16 encased in an envelope 22 comprising a fluid chamber, a dielectric fluid 20 housed within the fluid chamber wherein the electrode stack is housed within the fluid chamber (Fig.1).  The liquid avoids contact between the elements that might otherwise occur during use. This helps prevent arcing between the elements and accompanying wear, as well as catastrophic failure such as the plates breaking as they collide (abstract).

    PNG
    media_image5.png
    199
    530
    media_image5.png
    Greyscale

Thus, it would have been obvious before the effective filing date to provide Mäkinen’s variable stiffening device with an envelope comprising a fluid chamber and a dielectric fluid housed within the fluid chamber wherein the electrode stack is housed within the fluid chamber since Mallary teaches this would have prevented contact between the elements that might otherwise occur during use as well as arcing between the elements, accompanying wear and catastrophic failure.  
Regarding claim 5, Mäkinen’s plurality of electrodes comprise one or more positive electrodes and one or more negative electrodes stacked in an alternating arrangement (Fig.5).  Mallary teaches a similar arrangement (Fig.1).
Regarding claim 9, Mäkinen’s one or more connective strips (elastic supports nodules) 206 comprise a plurality of connective strips and at least one connective strip is positioned between at least one pair of adjacent electrodes of the electrode stack (Fig.5).
Regarding claim 10, Mäkinen’s one or more connective strips (elastic supports nodules) 206 comprise a silicon-based organic polymer (e.g., PDMS), rubber (e.g., natural or synthetic) and provide a compression space between the first and second electrodes 203 & 204 (c.6:43-49; c.7:34-36; Figs.4-5). In other words, they comprise “a material that increases a sheer force between the adjacent electrodes when in contact with the adjacent electrodes.”
Regarding claim 16, the combination teaches the corresponding method including in Mäkinen a voltage difference applied by high voltage driver 250 between the electrodes to compress the actuation layers (c.8:1-17). In other words, Mäkinen’s high voltage driver “generat[es] voltage using a voltage source electrically coupled to [the] electrode stack…[and] appl[ies] voltage generated by the voltage source to the electrode stack, thereby electrostatically drawing adjacent electrodes together.”  Similarly, Mallary teaches voltage source 24 generates voltage applied to electrodes 12 and 16 to produce an electrostatic attractive force therebetween (c.2:65-c.3:7; Fig.1)
Regarding claim 17, Mäkinen teaches application of a voltage difference by high voltage driver 250 compresses the actuation layers (c.8:1-17).  Further, Mäkinen teaches in the absence of this voltage difference, the electrostatic actuator structure is expanded by the elastic nodules (e.g., by one or more forces resulting therefrom) back to its original shape (c.19:17-21).  Thus, Mäkinen teaches “removing voltage from the electrode stack, thereby removing electrostatic attraction between adjacent electrodes.”
Regarding claim 20, Mäkinen’s one or more connective strips (elastic supports nodules) 206 comprise a silicon-based organic polymer (e.g., PDMS), rubber (e.g., natural or synthetic) and provide a compression space between the first and second electrodes 203 & 204 (c.6:43-49; c.7:34-36; Figs.4-5). In other words, they comprise “a material that increases a sheer force between the adjacent electrodes when the adjacent electrodes are electrostatically drawn together.”

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,139,755 (“the patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application overlap in scope the claims of the patent. A side-by-side comparison of the independent claims of the application with the independent claims of the patent follows.


Claim 1 of the application:

A variable stiffening device comprising: 

an envelope comprising a fluid chamber, a dielectric fluid housed within the fluid chamber; and 

an electrode stack comprising a plurality of electrodes and one or more connective strips, wherein: 

the electrode stack is housed within the fluid chamber; and 

the one or more connective strips are each positioned between adjacent electrodes. 


Claim 11 of the application:

A variable stiffening device comprising: 

an envelope comprising a plurality of fluid chambers each fluidically separate from one another by one or more divider portions; 

a dielectric fluid housed within the plurality of fluid chambers; and 

a plurality of electrode stacks each comprising a plurality of electrodes and a plurality of connective strips; wherein: 

the plurality of electrodes comprise one or more positive electrodes and one or more negative electrodes stacked in an alternating arrangement; and 

an individual connective strip is positioned between each pair of adjacent electrodes of each of the plurality of electrode stacks.  




Claim 1 of the patent:

A variable stiffening device comprising: 

a flexible envelope comprising a fluid chamber; a dielectric fluid housed within the fluid chamber; and 

an electrode stack comprising a plurality of electrodes and one or more abrasive strips, wherein: 

the electrode stack is housed within the fluid chamber…and 

the one or more abrasive strips are each positioned between adjacent electrodes…


Claim 12 of the patent:

A variable stiffening device comprising: 

a flexible envelope comprising a plurality of fluid chambers each fluidically separate from one another by one or more divider portions; 
a dielectric fluid housed within the plurality of fluid chambers; and 

a plurality of electrode stacks each comprising a plurality of electrodes and a plurality of abrasive strips; wherein: 

the plurality of electrodes comprise one or more positive electrodes and one or more negative electrodes stacked in an alternating arrangement... and 

an individual abrasive strip is positioned between each pair of adjacent electrodes of each of the plurality of electrode stacks…





Claim 16 of the application:

A method of actuating a variable stiffening device, the method comprising: 

generating voltage using a voltage source electrically coupled to an electrode stack of the variable stiffening device, 

the variable stiffening device further comprising an envelope that comprises a fluid chamber; wherein: 

the electrode stack comprises a plurality of electrodes and one or more connective strips positioned between at least one pair of adjacent electrodes of the plurality of electrodes; and 

the electrode stack is housed within the fluid chamber together with a dielectric fluid; and 

applying voltage generated by the voltage source to the electrode stack, thereby electrostatically drawing adjacent electrodes together. 


Claim 16 of the patent:

A method of actuating a variable stiffening device, the method comprising: 

generating voltage using a voltage source electrically coupled to an electrode stack of the variable stiffening device, 

the variable stiffening device further comprising a flexible envelope that comprises a fluid chamber; wherein: 

the electrode stack comprises a plurality of electrodes and one or more abrasive strips positioned between at least one pair of adjacent electrodes of the plurality of electrodes; and 

the electrode stack is housed within the fluid chamber together with a dielectric fluid; and 

applying voltage generated by the voltage source to the electrode stack, thereby electrostatically drawing adjacent electrodes together….

Regarding the dependent claims:
Claim 2 of the application corresponds to claim 2 of the patent.
Claim 3 of the application corresponds to claim 3 of the patent.
Claim 4 of the application corresponds to claim 4 of the patent.
Claim 5 of the application corresponds to claim 6 of the patent.
Claim 6 of the application corresponds to claim 7 of the patent.
Claim 7 of the application corresponds to claim 8 of the patent.
Claim 8 of the application corresponds to claim 9 of the patent.
Claim 9 of the application corresponds to claim 10 of the patent.
Claim 10 of the application corresponds to “the one or more abrasive strips comprise a plurality of abrasive strips and at least one abrasive strip is positioned between at least one pair of adjacent electrodes of the electrode stack” of claim 11 of the patent.
Claim 12 of the application corresponds to claim 13 of the patent.
Claim 13 of the application corresponds to claim 14 of the patent.
Claim 14 of the application corresponds to claim 15 of the patent.
Claim 15 of the application corresponds to the “plurality of abrasive strips…; and an individual abrasive strip is positioned between each pair of adjacent electrodes of each of the plurality of electrode stacks such that such that when voltage is applied to the plurality of electrode stacks thereby drawing adjacent electrodes together, the plurality of abrasive strips generate frictional engagement between adjacent electrodes…” recited in claim 11. 
Claim 17 of the application corresponds to claim 17 of the patent.
Claim 18 of the application corresponds to claim 18 of the patent.
Claim 19 of the application corresponds to claim 19 of the patent.
Claim 20 of the application corresponds to the “one or more abrasive strips positioned between at least one pair of adjacent electrodes of the plurality of electrodes…; and applying voltage generated by the voltage source to the electrode stack, thereby electrostatically drawing adjacent electrodes together, such that the one or more abrasive strips generate frictional engagement between adjacent electrodes…” of the patent.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BURTON S MULLINS/Primary Examiner, Art Unit 2834